DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                            Abstract
1.	The abstract of the disclosure is objected to because it contains an improper format.  Please delete the phrase “(Selected Drawings: Fig. 1)”. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 3, 9, 10, 11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kawanabe et al (USPN 6,133,557).
	Regarding claims 1, 9, Kawanabe discloses a composite sintered body (11, see figure 3), comprising: a base material using ceramics as a main material (such as aluminum nitride, see col. 6, lines 29-30); and an electrode (an electrode 12) 
Regarding claim 3, Kawanabe discloses wherein the resistivity of said electrode (12) at a room temperature is not higher than 3.0 x 10-5ohm-cm (the electrode 12 includes tungsten carbide and titanium nitride that inherently include a volume resistivity is smaller than 3.0 x 10*-5 ohm-cm).
Regarding claim 10, Kawanabe discloses wherein said base material has a disk-like shape (see figure 10a), and a semiconductor substrate (30) is placed on a main surface of said base material.
Regarding claim 11, Kawanabe discloses a method of manufacturing a composite sintered body, comprising: 
a) preparing a first member (a body 11) and a second member (an electrode 22) each of which is a green body, a calcined body, or a sintered body, which uses ceramics as a main material (such as an aluminum nitride, see col. 6, lines 29-30, col. 6, lines 7, lines 22-38); 
 b) disposing an electrode (12) or a precursor of said electrode including tungsten carbide and titanium nitride on said first member and then forming a .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kawanabe in view of Goto et al (USPN 2006/0011611).
Regarding claim 13, Kawanabe discloses all limitations of claim 11 as discussed above, but does not explicitly disclose the sintered temperarure as claimed.

It  would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the sintered temperature of Kawanabe to incorporate a sintered temperature as disclosed by Goto in order to reduce a stress, thereby, preventing a body from damage.
Allowable Subject Matter
4.	Claims 2, 4, 5-8, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.